Title: From George Washington to John Washington, 20 March 1773
From: Washington, George
To: Washington, John



Dear Sir
Mount Vernon Mar: 20th 1773

I thank you for the trouble you have had in purchasing a Gardener for me—the Man promises fair, & I hope will answer, thô chance too often directs in things of this sort.
By the bearer Mr Franklin Syms I send You £6.16.9, amount of the charges of Transporting the Servant up. Your Draft favour ⟨of M⟩r Hodge shall be paid by me, or my ⟨mutilated⟩ the April Genl Court next—I have nothing to add but my Compliments to Mrs Washington in which my wife joins & to assure you that I am Dr Sir Yr Most obedt Hble Servt

Go: Washington

